Citation Nr: 0908307	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-08 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2003 rating 
decision, by the Houston, Texas, Regional Office (RO).  

The Board notes that, in March 2006, the appellant indicated 
that he only wished to appeal the issue for service 
connection for his low back. 


FINDINGS OF FACT

1.  A low back disability was not manifest in service and 
arthritis was not manifest within one year of separation.

2.  A low back disability is not attributable to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letter dated 
in June 2003.  The letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection, but it did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to these latter two elements in March 2006, prior 
to the issuance of a supplemental statement of the case 
(SSOC).  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented reasons for his 
opinion.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

				Factual Summary

Service treatment records show that the spine and other 
musculoskeletal were reported normal at separation.  At that 
time, when asked if he ever had or have now, the appellant 
denied recurrent back pain.  In April 1978, the appellant 
complained of a rash on his back.  

Dr. P records show that in October 1986, the appellant 
reported that while at work on October 1, 1986, he picked up 
a package and felt a pull on his back.  Mid thoracic muscle 
spasms were diagnosed.  In July 1989, the veteran complained 
of low back pain.  It was noted that, on July 27, 1989, the 
appellant was lifting sacks of mail and felt sharp pains 
which increased by next am.  Severe lumbosacral spasm and 
probable herniated disc were noted.  In February 2000, the 
veteran reported he hurt his back while changing brakes on 
his wife's car.  

In June 2003, Dr. P issued a statement maintaining that the 
appellant has been her patient since 1985 and that he has had 
lumbar problems since 1976.  Dr. P noted that the appellant 
was lifting radio equipment in service and that he has had 
lumbar radioculpathy since then with recurrent back pain.  
Dr. P noted diagnoses of lumbar radioculpathy and muscle 
spasm.  

In June 2003, E.G., who served with the appellant in service, 
noted that he worked with the appellant in service and that 
he was aware of the appellant's back problems and injury.  He 
noted that the appellant visited the doctor for his injuries.  

In August 2006, the appellant complained of low back pain of 
three days duration.  In October 2006, Dr. P noted that the 
appellant injured himself in service picking up radio 
equipment and that it may be likely that this injury occurred 
at that time.  She noted that MRI of the lumbar vertebrae was 
consistent with lumbosacral radioculpathy.  

The veteran was afforded a VA compensation and pension 
examination in July 2007.  During this examination, the 
veteran reported that he was seen by Dr. P for his low back 
and that he had degenerative joint disease of the lumbar 
spine.  Examination of the thoracolumbar spine revealed flat 
back with loss of lordosis, no increased kyphosis and no 
scoliosis.  No palpable visible spasms were noted and range 
of motion of the thoracolumbar spine measured 0-25 degrees 
lateral flexion to the right, 0-22 degrees lateral flexion to 
the left with complaints of tightness bilaterally, 0-25 
degrees of extension, 0-35 degrees rotation to the right, 0-
25 degrees rotation to the left, and 0-52 degrees of forward 
flexion where the appellant stopped with complaints of pain.  
Examination showed minimal diffuse degenerative changes seen 
involving the lumbar spine and no other abnormality were 
seen.  A diagnosis was given of degenerative disc disease 
lumbar spine.  

The July 2007 VA examiner noted that review of the evidence 
showed no documentation of an injury or condition of the 
lumbosacral spine of the back while in service.  The examiner 
opined that the appellant's current lumbar spine condition is 
not the result of or caused by any condition he suffered 
while in service.  He noted that the more likely etiology for 
the diagnoses are the more common etiologies for 
osteoarthritis including but not limited to age, obesity, 
deconditioning, heredity, ethnicity, concomitant health 
issues and post service occupation.  The examiner further 
noted that the appellant was discharged from service in 1979 
and that his first back strain complaint was in 1986, seven 
years later.  

Via various statements the appellant has asserted that he 
injured his back in November/December 1976 while lifting and 
handling radio equipment.  He asserted that he was sent to 
the hospital and treated for his injury.  The appellant 
reported that he may not have had any back pain to report 
during separation and that he did not recall being asked of 
any injury.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  Service connection for a chronic disease, including 
arthritis, may be granted if manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disability was incurred while engaging in combat.  

					Analysis

The appellant seeks service connection for a low back 
disability.  After careful review of the evidence, the Board 
finds against the appellant's claim.  


The Board finds that service connection for a low back 
disability is not warranted.  In this regard, the Board notes 
that service treatment records are devoid of any back 
complaints, treatment or diagnoses.  At separation the spine 
was reported normal and the appellant denied a history of 
recurrent back pain.  The Board further notes that the July 
2007 VA examiner opined that the appellant's current lumbar 
spine condition is not the result of or caused by any 
condition he suffered while in service.  He noted that the 
more likely etiology for the diagnoses are the more common 
etiologies for osteoarthritis including but not limited to 
age, obesity, deconditioning, heredity, ethnicity, 
concomitant health issues and post service occupation.  The 
examiner further noted that the appellant was discharged from 
service in 1979 and that his first back strain complaint was 
in 1986, seven years later.  

Although Dr. P noted that the appellant injured his back in 
service while lifting radio equipment and that it may be 
likely that this injury occurred at that time, her statements 
are based solely on a history provided by the appellant.  
Moreover, Dr. P's medical records show that in October 1986 
the appellant reported that he pulled his back while at work 
after he picked up a package.  Her records also show that in 
July 1989 the appellant reported that he was lifting sacks of 
mail and felt sharp pains which increased by next am.  Dr. 
P's records further show that in February 2000 the appellant 
reported that he hurt his back while changing brakes on his 
wife's car.  The Board notes that although Dr. P has stated 
that the appellant has been her patient since 1985 and that 
he has had lumbar problems since 1976, none of Dr. P's 
medical notes reference back problems since 1976 or the 
injury from lifting radio equipment in service.  Rather, the 
first mention of the 1976 injury is in the June 2003 
statement from Dr. P.  As explained below, we find the 
appellant's assertions of injury and continuity to be not 
credible.  Furthermore, a medical opinion based upon an 
inaccurate history is equally inaccurate.  

The Board also notes that in June 2003 E.G. noted that he 
worked with the appellant in service and that he was aware of 
the appellant's back problems and injury.  He noted that he 
was aware of the appellant's back injury at Rota Spain and 
that the appellant visited the doctor for his injuries.  
Although the Board has taken E.G's statements into 
consideration the Board notes that at separation the 
appellant's spine and other musculoskeletal were reported 
normal and the appellant denied a history of recurrent back 
pain.  The Board further notes that in the July 2007 
examination the VA examiner noted that review of the evidence 
showed no documentation of an injury or condition of the 
lumbosacral spine of the back while in service.  

To the extent that the appellant asserts that his low back 
disability is attributable to service, the Board finds that 
the more probative evidence establishes that the appellant's 
disability is not attributable to service.  In this case, 
assertions of continuity are not credible.  The Board is not 
holding that corroboration is required.  The Board may 
discount lay evidence when such discounting is appropriate.  
As fact finder, the Board is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, we find the appellant's assertions to be less credible 
than the normal contemporaneous records at separation, his 
denial of recurrent back pain at separation and the VA 
opinion.  We further note that in addition to the normal 
findings at separation and his sworn denial of a pertinent 
history, there is a remarkable silence in the record in 
proximity to separation.  The Board notes that symptoms, not 
treatment, are the essence of any evidence of continuity of 
sympotomatolgy.  However, in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Here, in addition to a silent record 
within years of service, when seen in October 1986 the 
appellant reported a history dating to October 1, 1986, 
rather than service.  When seen in July 1989, he reported a 
history around the time of the dating to July 27, 1989.  It 
was not until the claim for compensation that he started to 
report an in service history.  We find that the appellant has 
been an inconsistent historian.  We also find that his 
reports in 1986 and 1989 were provided for treatment purposes 
and are more probative than statements in support of this 
claim.  

While the evidence of record shows that the appellant has a 
low back disability, the Boards finds that the more probative 
evidence shows that the appellant's current disability was 
not manifest during service or for many years thereafter and 
that continuity of symptomatology is not shown.  Accordingly, 
service connection is denied.  The preponderance of the 
evidence is against the claim for service connection for a 
low back disability.  Because there is no approximate balance 
of positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for a low back disability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


